DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021 and 10/31/2019 are being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group I reading on claims 1-10 in the reply filed on 2/22/2022 is acknowledged.  The traversal is on the ground(s) that “However, in the restriction requirement the Examiner does not opine as to whether the claims are independent or patentably distinct or there would be a serious burden placed on the
Examiner if restriction is not required, but alleging that there is lack of unity of invention,
which is required for a national stage application according to 35 U.S.C. 372.”.  Examiner agrees with the Applicant’s remarks about the restriction requirement mailed on 1/31/2022. However, in response, the Examiner notes that there is still a serious burden placed due to the product claims 1-10 and process claims 11-20 being classified in different areas of the CPC classification. In this instance, the mutually exclusive characteristics require different field of search different search strategies and search
queries. The product claims require search in different CPC areas of H01L23/5286 and H01L23/481 respectively whereas the process claims require search in H01L21/76877 and H01L21/823475. The searches do not overlap.
In this instance, there would be a serious search burden because the inventions have acquired a separate status in the art in view of their different classification. Also, the inventions require a different field of search (searching different subclasses and
employing different search queries). Additionally, prior art applicable to the device
claims may not be applicable to the process steps in the method claims. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "on", "layer", "portion" “align” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “function word indicating close proximity”, “one thickness lying over or under another”, “an often limited part of a whole” “to be in correct relative position” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claim(s) 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotz et al (US 2012/0292777 A1 hereinafter Lotz).
Regarding Claim 1, Lotz discloses in Fig 4: A semiconductor device, comprising:
a first power rail (414) formed in a first rail opening within a first isolation trench on a substrate (410);
a first power input structure (430) configured to connect with a first terminal of a power source that is external of the semiconductor device to receive electrical power from the power source;
a circuit (metal layers M1-M6 and active in Fig 4) that is formed, on the substrate (410), of layers between the first power rail (414) and the first power input structure (430); and
a first middle-of-line rail  (M1-M6 connected to Vdd) that is formed by one or more of the layers that form the circuit, the first middle-of-line rail being configured to deliver the electrical power from the first power input structure to the first power rail, and the first power rail providing the electrical power to the circuit for operation (See Fig 4) [0016, 0020, 0021, 0024].

Regarding Claim 2, Lotz discloses in Fig 4: The semiconductor device of claim 1, further comprising:
a second power rail (415 GND) formed in a second rail opening within a second isolation trench on the substrate (410), the second power rail being parallel with the first power rail (See Fig 4);
a second power input structure (441) configured to connect with a second terminal of the power source, and to receive, with the first power input structure, the electrical power from the power source; and
a second middle-of-line rail (M1-M6 connected to GND) that is formed by the one or more of the layers that form the circuit, the second middle-of-line rail being parallel with the first middle-of-line rail, and the first and second middle-of-line rails being configured to deliver the electrical power from the first and second input structures to the first and second power rails, the first and second power rails providing the electrical power to the circuit for operation [0020, 0021, 0024].

Regarding Claim 8, Lotz discloses in Fig 4: The semiconductor device of claim 2, wherein: the first and second middle-of-line rails (M1-M6) are perpendicular to the first and second power rails (Vdd and GND 414 and 415 respectively: See top portion of Fig 4 wherein an edge of 414 and 415 is perpendicular to an edge of 430 and 431).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lotz et al (US 2012/0292777 A1 hereinafter Lotz).
Regarding Claim 3, Lotz discloses in Fig 4: The semiconductor device of claim 1, wherein: the circuit includes a cell row of cell circuits (active) that have a same cell height (See mark-up below); and the first middle-of-line rail includes a section in a power tap cell that is disposed in the cell row, the power tap cell having the same cell height as the cell circuits (See mark-up below). Examiner notes that even though Lotz doe snto specifically state that the heights of the cell circuits and power tap cell are the same, one of ordinary skilled in the art would find it obvious that the cell height of cell circuits (in the active layer) are equal to the power tap cells (in the active layer and connected to Vdd) are the same. A figure teaches everything it shows to a person having ordinary skill in the art.  See In re Mraz, 455 F.2d 1069, 1071 (CCPA 1972) (figures can be relied upon for what they show.)

    PNG
    media_image1.png
    544
    824
    media_image1.png
    Greyscale


Regarding Claim 4, Lotz discloses in Fig 4: The semiconductor device of claim 3, wherein: the first middle-of-line rail (M1-M6) is formed by at least a layer that is used to form connections within a cell circuit (active: metal layers M1-M6 are formed not only to facilitate power distribution but also to transfer signals to the cell circuits in the die 400).

Regarding Claim 5, Lotz discloses in Fig 4: The semiconductor device of claim 3, wherein: the circuit includes multiple cell rows of cell circuits; and the first middle-of-line rail (M1-M6) is formed of sections respectively in power tap cells (See mark-up for claim 3) disposed in the multiple cell rows (See mark-up below). Examiner notes that the top portion of Fig 4 of Lotz shows signal line arrangement and the cell arrangement in rows is shown in the bottom portion of Fig 4. The first middle of line rails sections formed in metal layers M1-M6 in the power tap cell area are disposed in cell rows as shown in Fig 4 (both top and bottom portions).

Regarding Claim 6, Lotz discloses in Fig 4:  The semiconductor device of claim 5, wherein the power tap cells (see Fig 4 and mark-up below) are aligned (power tap cells for Vdd and GND are aligned with one another in a column) in a column, and the sections (of metal layers M1-M6) in the respective power tap cells are conductively connected to form the first middle-of-line rail (M1-M6). See broadest reasonable interpretation for the limitation “aligned” in the note above.

Regarding Claim 7, Lotz discloses in Fig 4:  The semiconductor device of claim 5, wherein each section of the sections in the respective power tap cells is connected to the first power rail by at least a power via, and is connected to a metal rail by at least a contact (See mark-up below).

    PNG
    media_image2.png
    500
    776
    media_image2.png
    Greyscale


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lotz et al (US 2012/0292777 A1 hereinafter Lotz) in view of Rubin et al (US 10,607,938 B1 hereinafter Rubin).
Regarding Claim 9, Lotz discloses in Fig 4: The semiconductor device of claim 1. Lotz discloses in [0024] that active circuits are formed within or over substrate 421. Also see [0016] for details of active circuits.
.Lotz specifically does not disclose:  wherein: the circuit includes a first transistor that is disposed above a second transistor in a vertical direction that is perpendicular to a surface of the substrate.
However, Rubin in a similar semiconductor device teaches in Fig 1: wherein: the circuit includes a first transistor (finFETs in T2) that is disposed above a second transistor (finFETS in T2) in a vertical direction that is perpendicular to a surface of the substrate (100) (Col 5 lines 35-67).
References Lotz and Rubin are analogous art because they both are directed to power distribution in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lotz with the specified features of Rubin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Lotz and Rubin so the circuit includes a first transistor that is disposed above a second transistor in a vertical direction that is perpendicular to a surface of the substrate as taught by Rubin in Lotz’s device since, this provides for an effective power distribution network with minimal power dissipation.

Regarding Claim 10, Lotz and Rubin disclose: The semiconductor device of claim 9.
Lotz does not specifically disclose:  wherein: the first middle-of-line rail includes a first layer for forming a local interconnect in the first transistor, a second layer for forming a local interconnect in the second transistor, and a strap layer to merge the first layer and the second layer.
However, Rubin in a similar semiconductor device teaches in Fig 1: wherein: the first middle-of-line rail includes a first layer (c4) for forming a local interconnect in the first transistor (finFET in T2), a second layer (C1) for forming a local interconnect in the second transistor (finFET in T1), and a strap layer (124) to merge the first layer and the second layer (Col 5 lines 35-67).
References Lotz and Rubin are analogous art because they both are directed to power distribution in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lotz with the specified features of Rubin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Lotz and Rubin so the first middle-of-line rail includes a first layer for forming a local interconnect in the first transistor, a second layer for forming a local interconnect in the second transistor, and a strap layer to merge the first layer and the second layer as taught by Rubin in Lotz’s device since, this provides for an effective power distribution network with minimal power dissipation.
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811